Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding independent claim 1, the prior art does not teach a shower head holder structure, characterized in comprising: a shower head provided with a lever, a first elastic member, a pair of blocks and a pair of second elastic members; wherein a fulcrum of the lever is disposed on the back of the shower head, and a first end of the lever extends to a handle of the shower head for pressing, a second end of the lever extends to the back of a nozzle of the shower head; the first elastic member is disposed between the first end of the lever and the fulcrum; the pair of blocks are respectively disposed on both sides of the second end of the lever; the pair of second elastic members are disposed corresponding to the pair of blocks; when the first end of the lever is pressed, the first elastic member is compressed, the second end is lifted, and the pair of second elastic members release an elastic force to bring the two blocks closer to each other; when the first end of the lever is released, the first elastic member is reset, and the second end is driven to move downwards, such that the two blocks are away from each other and compress the pair of second elastic members; a holder having a pair of slots matched with the pair of the blocks thereon; when the pair of blocks extend into the pair of slots, the shower head is hung up on the holder.
	Related art, like Huang (U.S. 2020/0360955), teaches a showerhead that detaches from a holder in the shape of ball joint (3), comprising a lever (424) with a fulcrum (as seen in Fig 3), wherein the lever works to detach the showerhead from ball joint (3, as seen in Fig 3 and 4). However, Huang does not teach a pair of blocks connected to a pair of elastic members that are controlled by the lever, wherein the blocks extend into a pair of slots in the holder, as claimed. Examiner asserts that it would not be obvious to include the missing structure because that would mean including a pair of slots in the ball joint (3) of Huang in order to engage with a pair of blocks, which would prevent the showerhead of Huang from freely rotating about the ball joint, i.e. the shower head would be stationarily fixed onto the ball joint, which would against the intended purpose of Huang. Furthermore, this modification would be also considered hindsight rationale, since the prior art is silent with respect to the claimed holder structure. 
Other related art, Zhang et al (U.S. 2018/0313070), teaches a showerhead (20) that attaches to a holder (10) by sliding rear side (22) into hanging groove (11), wherein the rear side has protruding blocks (23). However, Zhang fails to teach a lever with a fulcrum that works to move the blocks in and out of a pair of slots defined in the holder, the blocks being biased by elastic members. Examiner asserts that it would not be obvious to modify Zhang to include the missing structure because Zhang discloses in Par 0039 that the protruding blocks (23) work to restrict the hand showerhead (20) from moving downward and prevent tightly inserting and problem of pulling out. Therefore, the blocks (23) of Zhang are meant to be stationary to prevent the showerhead from getting stuck in the holder. Adding elastic members to the blocks would go against their intended purpose. Furthermore, since the prior art is silent with regards to the biased blocks, the lever and the slots defined in the holder, this modification would also be considered hindsight rationale.   
The following references are also considered pertinent but do not anticipate claim language, nor can they be modified to come up with claimed invention, for similar reasons as stated above: Scheffer et al (U.S. 2016/0236223), Lin et al (U.S. 2018/0339300), Gao et al (U.S. 2017/0014849), Wu et al (U.S. 2019/0299224), and Genord et al (U.S. 2009/0007330). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
	/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752